Exhibit 10.1

 

REVOLVING CREDIT AND SECURITY AGREEMENT

 

between

 

Intelligroup, Inc. and Empower, Inc.

 

"Borrower"

and

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

"Bank"

 

 

Dated: May 22, 2008

 


--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page 1.      Definitions 1    2. The Loan 2.1.      Revolving Loan 1  2.2.
Revolving Note 1  2.3. Collections Account 1  2.4.   Advances 2  2.5  Repayment
of Loan 2  2.6. Overdue Amounts 3  2.7. Calculation of Interest 3  2.8. Sales
Tax 3  2.9. Fees 3  2.10. Statement of Account 3    3. Conditions Precedent to
Borrowing 3.1. Conditions Precedent to Initial Advance 3  3.2. Conditions
Precedent to Each Advance 5    4. Representations and Warranties  4.1. Valid
Existence and Power 5  4.2. Authority 5  4.3. Financial Condition 6  4.4.
Litigation 6  4.5. Agreements, Etc. 6  4.6. Authorizations 6  4.7. Title 6  4.8.
Collateral 6  4.9. Jurisdiction of Organization; Location 7  4.10. Taxes 7 
4.11. Labor Law Matters 7  4.12. Accounts 7  4.13. Judgment Liens 7  4.14.
Subsidiaries 7  4.15. Environmental 7  4.16. ERISA 8  4.17. Investment Company
Act 8  4.18. Names 8  4.19. Insider 8  4.20. Compliance with Covenants; No
Default 8  4.21. Full Disclosure 8  4.22. Additional Representations 8    5.
Affirmative Covenants of Borrower 5.1. Use of Loan Proceeds 8  5.2. Maintenance
of Business and Properties 8  5.3. Insurance 9  5.4. Notice of Default 9  5.5.
Inspections 9  5.6. Financial Information 9  5.7. Maintenance of Existence and
Rights 10  5.8. Payment of Taxes, Etc. 10  5.9. Subordination 10 


i

--------------------------------------------------------------------------------


     5.10.      Compliance; Hazardous Materials 11 5.11. Compliance with
Assignment Laws 11 5.12. Further Assurances 11 5.13. Covenants Regarding
Collateral 11 5.14 Additional Security 11 5.15 Post Closing Obligations 12   6.
Negative Covenants of Borrower 6.1. Debt 12 6.2. Liens 12 6.3. Dividends 12 6.4.
Loans and Other Investments 12 6.5. Change in Business 12 6.6. Accounts 12 6.7.
Transactions with Affiliates 12 6.8. No Change in Name, Offices or Jurisdiction
of Organization; Removal of Collateral; Use of Additional Name  12 6.9. No Sale,
Leaseback 13 6.10. Margin Stock 13   6.11. Tangible Collateral 13 6.12.
Subsidiaries 13 6.13. Change of Ownership 13 6.14. Liquidation, Mergers,
Consolidations and Dispositions of    Substantial Assets 13 6.15. Change of
Fiscal Year or Accounting Methods    13   7. Other Covenants of Borrower 13   8.
Default 8.1. Events of Default 14 8.2. Remedies 15 8.3. Receiver 15 8.4.
Deposits; Insurance 16   9. Security Agreement 9.1. Security Interest 16 9.2.
Power of Attorney 16 9.3. Entry 17 9.4. Other Rights 17 9.5. Accounts 17 9.6.
Waiver of Marshalling 17 9.7. Control 17   10. Miscellaneous 10.1. No Waiver,
Remedies Cumulative 17 10.2. Survival of Representations 17 10.3. Indemnity By
Borrower; Expenses 18 10.4. Notices 18 10.5. Governing Law 19 10.6. Successors
and Assigns 19 10.7. Counterparts 19 10.8. No Usury 19 10.9. Powers 19 10.10.  
Approvals 19 10.11. Participations   19  


ii

--------------------------------------------------------------------------------


          10.12.      Dealings with Multiple Borrowers 19 10.13. Waiver of
Certain Defenses 20   10.14. Integration  20 10.15. Limitation On Liability;
Waiver Of Punitive Damages  20 10.16. Waiver of Jury Trial 20 10.17. Other
Provisions  20     Schedule of Exhibits 22  


iii

--------------------------------------------------------------------------------

REVOLVING CREDIT AND SECURITY AGREEMENT

     THIS AGREEMENT (the "Agreement"), dated as of May 22,2008 between
Intelligroup, Inc. (“Intelligroup”), a New Jersey corporation and Empower,
Inc.(“Empower”), a Michigan corporation (Intelligroup and Empower hereinafter
collectively referred to as "Borrower"), and HSBC Bank USA, National
Association, a national banking association ("Bank");

W I T N E S S E T H :

     In consideration of the premises and of the mutual covenants herein
contained and to induce Bank to extend credit to Borrower, the parties agree as
follows:

     1. Definitions. Capitalized terms that are not otherwise defined herein
shall have the meanings set forth in Exhibit 1 hereto.

     2. The Loan.

          2.1. Revolving Loan Credit Facility. Bank agrees, on the terms and
conditions set forth in this Agreement, to make Advances from time to time
during the Revolving Credit Period in amounts such that the aggregate principal
amount of Advances at any one time outstanding will not exceed the lesser of (i)
the Maximum Loan Amount or (ii) the Borrowing Base (the "Loan"). Notwithstanding
the foregoing, the aggregate amount of the Advances by Bank from time to time
shall be subject to any Reserves that Bank in its sole and absolute discretion
may deem proper and/or necessary under the Borrowing Base. Within the foregoing
limit, Borrower may borrow, prepay and reborrow Advances at any time during the
Revolving Credit Period without penalty, subject to the payment of any Yield
Maintenance Fee.

          2.2. Revolving Note. The Loan shall be evidenced by a promissory note
in the face amount of the Maximum Loan Amount dated May 22, 2008 (the "Note")
and shall be payable in accordance with the terms of the Note and this
Agreement.

          2.3. Collections Account.

           (a) If required by Bank in its reasonable discretion, all payments on
Accounts and other Collateral shall be forwarded by Borrower to the Collections
Account; provided, however, Bank, in its reasonable discretion, may require
Borrower to establish a lockbox under the control of Bank to which all Account
Debtors shall forward payments on the Accounts. Borrower shall pay all of Bank's
standard fees and charges in connection with such lockbox arrangement (if any)
and Collections Account as such fees and charges may change from time to time.
In the event Bank requires a lockbox arrangement hereunder, Borrower shall
notify Account Debtors on the Accounts to forward payments on the Accounts to
the lockbox; provided, however, that Bank shall have the right to directly
contact Account Debtors at any time to ensure that payments on the Accounts are
directed to the lockbox. All payment items received by Borrower on Accounts and
sale of Inventory and other Collateral shall be held by Borrower in trust for
Bank and not commingled with Borrower's funds and shall be deposited promptly by
Borrower to the Collections Account. Borrower hereby grants to Bank a security
interest in and lien upon all items and balances held in the lockbox and the
Collections Account as collateral for the Indebtedness.

          (b) Borrower hereby irrevocably appoints Bank (and any duly authorized
Person designated by Bank) as Borrower's attorney-in-fact to endorse Borrower's
name on any checks, drafts, money orders or other media of payment which come
into Bank's possession or control; this power being coupled with an interest is
irrevocable so long as any of the Indebtedness remain outstanding. Such
endorsement by Bank under power of attorney shall, for all purposes, be deemed
to have been made by Borrower (prior to any subsequent endorsement by Bank) in
negotiation of the item.

1

--------------------------------------------------------------------------------

          (c) For the purpose of calculating interest due under this Agreement,
payment items received into the Collections Account shall be deemed applied on
the date of receipt by Bank on account of the Loan as collected by Bank, subject
to chargebacks for uncollected payment items. No payment item received by Bank
shall constitute payment to Bank until such item is actually collected by Bank
and credited to the Collections Account; provided, however, Bank shall have the
right to charge back to the Collections Account (or any other account of
Borrower maintained at Bank) any item which is returned for inability to
collect, plus accrued interest during the period of Bank's provisional credit
for such item prior to receiving notice of dishonor.

          2.4. Advances.

          (a) Bank shall require from Borrower a signed written request for an
Advance in form satisfactory to Bank, which request shall be delivered to Bank,
at 1 HSBC Center, Buffalo, New York 14203, Attention: Bernadice Smoot, no later
than 1:00 p.m. (local time Parsippany, New Jersey) on the date of the requested
Advance, and shall specify the date (which shall be a Business Day) and the
amount of the proposed Advance and provide such other information as Bank may
require. Bank's acceptance of such a request shall be indicated by its making
the Advance requested. Such an Advance shall be made available to Borrower in
immediately available funds at Bank's address referred to in Section 10.4.

          (b) Notwithstanding the foregoing, Bank may, in its sole and absolute
discretion, make or permit to remain outstanding Advances under the Loan in
excess of the original principal amount of the Note, and all such amounts shall
(i) be part of the Indebtedness evidenced by the Note, (ii) bear interest as
provided herein, (iii) be payable upon demand by Bank, and (iv) be entitled to
all rights and security as provided under the Loan Documents.

          (c) All Advance Requests shall be made by Intelligroup, as the
designated agent for Advances of Borrower and all Advances shall be made
available, as set forth in 2.4(b), above, to Intelligroup.

          2.5. Repayment of Loan.

          (a) Interest on the Loan shall accrue and be payable as set forth in
the Note. The Loan shall mature, and the principal amount thereof and all
accrued and unpaid interest, fees, expenses and other amounts payable under the
Loan Documents shall be due and payable, on the Termination Date.

          (b) Bank may debit the Collections Account and/or make Advances to
Borrower (whether or not in excess of the lesser of the Maximum Loan Amount and
the Borrowing Base) and apply such amounts to the payment of interest, fees,
expenses and other amounts to which Bank may be entitled from time to time and
Bank is hereby irrevocably authorized to do so without the consent of Borrower.

          (c) Borrower shall make each payment of principal of and interest on
the Loan and fees hereunder not later than 1:00 p.m. (local time Parsippany, New
Jersey) on the date when due, without set off, counterclaim or other deduction,
in immediately available funds to Bank at its address referred to in Section
10.4. Whenever any payment of principal of, or interest on, the Loan or of fees
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

          (d) To the extent that the aggregate amount of all Advances exceeds
the Borrowing Base, the amount of such excess will be paid immediately to Bank
upon Bank's demand.

2

--------------------------------------------------------------------------------

          (e) Any prepayment shall not affect Borrower’s obligation to continue
making payments under any swap agreement (as defined in 11 U.S.C. § 101), which
shall remain in full force and effect notwithstanding such prepayment, subject
to the terms of such swap agreement.

          2.6. Overdue Amounts. Any payments not made as and when due shall bear
interest from the date due until paid at the Default Rate, in Bank's discretion.

          2.7. Calculation of Interest. All interest under the Note or hereunder
shall be calculated on the basis of the Actual/360 Computation, as defined in
the Note.

          2.8. Sales Tax. Borrower shall notify Bank if any Account includes any
sales or other similar tax and Bank may, but shall not be obligated to, remit
any such taxes directly to the taxing authority and make Advances or charge the
Collections Account therefor. In no event shall Bank be liable for any such
taxes.

          2.9. Fees.

          (a) Borrower shall pay to Bank a non-refundable upfront fee in the
total amount of Twenty Five Thousand and 00/XX ($25,000.00) Dollars. One half of
the upfront fee (Twelve Thousand Five Hundred and 00/XX ($12,500.00) Dollars)
has been paid by Borrower and the second half of the upfront fee (Twelve
Thousand Five Hundred and 00/XX ($12,500.00) Dollars) shall be payable on the
date of this Agreement.

          (b) Borrower shall pay to Bank an unused fee for each day at a rate
per annum equal to the product of (i) twenty (25) basis points multiplied by
(ii) the difference between (A) the Maximum Loan Amount and (B) the aggregate
outstanding amount of the Advances on such day, payable quarterly on the first
day of each calendar quarter with respect to the immediately preceding quarter.

          (c) If Borrower elects to prepay Indebtedness, in whole or in part,
which is subject to a LIBOR Rate Interest Period other than at the end of the
applicable Interest Period, Borrower shall pay to Bank on demand any Yield
Maintenance Fee.

          2.10. Statement of Account. If Bank provides Borrower with a statement
of account on a periodic basis, such statement will be presumed complete and
accurate and will be definitive and binding on Borrower, unless objected to with
specificity by Borrower in writing within forty-five (45) days after receipt.

     3. Conditions Precedent to Borrowing. Prior to any Advance, the following
conditions shall have been satisfied, in the sole opinion of Bank and its
counsel:

          3.1. Conditions Precedent to Initial Advance. In addition to any other
requirement set forth in this Agreement, Bank will not make the initial Advance
under the Loan unless and until the following conditions shall have been
satisfied:

          (a) Loan Documents. Borrower and each other party to any Loan
Document, as applicable, shall have executed and delivered this Agreement, the
Note, and other required Loan Documents, all in form and substance satisfactory
to Bank.

          (b) Supporting Documents. Borrower shall cause to be delivered to Bank
the following documents:

          (i) A copy of the governing instruments of Borrower and each
Subsidiary, and a good standing certificate of Borrower and each Subsidiary,
certified by the appropriate official of its state or country of incorporation
and the State of New Jersey, if different;

3

--------------------------------------------------------------------------------

          (ii) Incumbency certificate and certified resolutions of the board of
directors (or other appropriate governing body) of Borrower and each other
Person executing any Loan Documents, signed by the Secretary or another
authorized officer of Borrower or such other Person, authorizing the execution,
delivery and performance of the Loan Documents;

          (iii) The legal opinion of Borrower's and any Subsidiary's legal
counsel addressed to Bank regarding such matters as Bank and its counsel may
reasonably request;

          (iv) A satisfactory Borrowing Base Certificate duly completed by
Borrower, together with all supporting statements, schedules and reconciliations
as required by Bank;

          (v) Satisfactory evidence of payment of all fees due and reimbursement
of all costs incurred by Bank, and evidence of payment to other parties of all
fees or costs which Borrower is required under this Agreement to pay by the date
of the initial Advance;

          (vi) UCC-11 searches and other Lien searches showing no existing
security interests in or Liens on the Collateral other than Permitted Liens or
liens being terminated on or before the date of the initial Advance; and

          (vii) Any lien waivers requested by Bank pursuant to section 5.13(c)
hereof.

          (c) Insurance. Borrower shall have delivered to Bank satisfactory
evidence of insurance meeting the requirements of Section 5.3.

          (d) Perfection of Liens. UCC-1 financing statements covering the
Collateral executed by Borrower shall duly have been recorded or filed in the
manner and places required by law to establish, preserve, protect and perfect
the interests and rights created or intended to be created by the Security
Agreement; and all taxes, fees and other charges in connection with the
execution, delivery and filing of the Security Agreement and the financing
statements shall duly have been paid.

          (e) Pledge Agreements. Borrower shall have delivered to bank the
Pledge Documents from each Subsidiary required by law to establish, preserve,
protect and perfect the interests and rights created or intended to be created
by each Pledge Agreement.

          (f) Subordinations. Bank shall have received subordinations
satisfactory to it from (i) the lessor of its facility in Edison, New Jersey;
(ii) any and all lessors under any lease entered into with Borrower subsequent
to the date of this Agreement that might have landlord's Liens on any Collateral
located at a facility occupied by Borrower, if requested by Bank (iii) the
lessor of any existing facility, other than Edison, New Jersey, that might have
landlord's Liens on any Collateral located at such facility if requested by Bank
after the date of this Agreement and (iv) all Guarantors and Affiliates as
required by Section 5.9.

          (g) Additional Documents. Borrower shall have delivered to Bank all
additional opinions, documents, certificates and other assurances that Bank or
its counsel may require.

          (h) Payment of Fees. Borrower shall have paid all fees, costs and
expenses as required by the Loan Documents in connection with the Closing.

          (i) Collateral Audit. An audit of Collateral satisfactory to Bank, in
Bank’s discretion, at Borrower’s cost and expense.

          (j) Establishment of Accounts. Borrower shall establish and maintain
their primary depository and cash management accounts with Bank for the term of
the Loan.

4

--------------------------------------------------------------------------------

          3.2. Conditions Precedent to Each Advance. The following conditions,
in addition to any other requirements set forth in this Agreement, shall have
been met or performed by the Advance Date with respect to any Advance Request
and each Advance Request (whether or not a written Advance Request is required)
shall be deemed to be a representation that all such conditions have been
satisfied:

          (a) Advance Request. Borrower shall have delivered to Bank an Advance
Request and other information, as required under Section 2.4(a).

          (b) No Default. No Default shall have occurred and be continuing or
could occur upon the making of the Advance in question and, if Borrower is
required to deliver a written Advance Request, Borrower shall have delivered to
Bank an officer's certificate to such effect, which may be incorporated in the
Advance Request.

          (c) Correctness of Representations. All representations and warranties
made by Borrower herein or otherwise in writing in connection herewith shall be
true and correct in all material respects with the same effect as though the
representations and warranties had been made on and as of the proposed Advance
Date, and, if Borrower is required to deliver a written Advance Request,
Borrower shall have delivered to Bank an officer's certificate to such effect,
which may be incorporated in the Advance Request.

          (d) No Adverse Change. There shall have been no change which could
have a Material Adverse Effect on Borrower and its Subsidiaries, taken as a
whole, since the date of the most recent financial statements of such Person
delivered to Bank from time to time.

          (e) Limitations Not Exceeded. The proposed Advance shall not cause the
outstanding principal balance of the Loan to exceed the lesser of the Maximum
Loan Amount and the Borrowing Base. If Borrower is required to deliver a written
Advance Request, Bank shall have received a current Accounts Receivable Report
(as required by Section 5.6) sufficient in form and substance to calculate and
verify the Borrowing Base.

          (f) Further Assurances. Borrower shall have delivered such further
documentation or assurances as Bank may reasonably require.

     4. Representations and Warranties. In order to induce Bank to enter into
this Agreement and to make the Loan provided for herein, Borrower makes the
following representations and warranties, all of which shall survive the
execution and delivery of the Loan Documents. Unless otherwise specified, such
representations and warranties shall be deemed made as of the date hereof and as
of the Advance Date of any Advance by Bank to Borrower:

          4.1. Valid Existence and Power. Each of Borrower and each Subsidiary
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and is duly qualified or licensed
to transact business in all places where the failure to be so qualified would
have a Material Adverse Effect on it. Each of Borrower and each other Person
which is a party to any Loan Document (other than Bank) has the power to make
and perform the Loan Documents executed by it and all such instruments will
constitute the legal, valid and binding obligations of such Person, enforceable
in accordance with their respective terms, subject only to bankruptcy and
similar laws affecting creditors' rights generally. Intelligroup is organized
under the laws of the State of New Jersey and has not changed the jurisdiction
of its organization within the five years preceding the date hereof. Empower is
organized under the laws of the State of Michigan and has not changed the
jurisdiction of its organization within the five years preceding the date
hereof.

          4.2. Authority. The execution, delivery and performance thereof by
Borrower and each other Person (other than Bank) executing any Loan Document
have been duly authorized by all necessary action of such Person, and do not and
will not violate any provision of law or regulation, or any writ, order or
decree of any court or governmental or regulatory authority or agency or any
provision of the governing instruments of such Person, and do not and will not,
with the passage of time or the giving of notice, result in a breach of, or
constitute a default or require any consent under, or result in the creation of
any Lien upon any property or assets of such Person pursuant to, any law,
regulation, instrument or agreement to which any such Person is a party or by
which any such Person or its respective properties may be subject, bound or
affected. 

5

--------------------------------------------------------------------------------

          4.3. Financial Condition. Other than as disclosed in financial
statements delivered on or prior to the date hereof to Bank, neither Borrower
nor any Subsidiary has any direct or contingent obligations or liabilities
(including any guarantees or leases) or any material unrealized or anticipated
losses from any commitments of such Person except as described on Exhibit 4.3
(if any). All such financial statements have been prepared in accordance with
GAAP and fairly present the financial condition of Borrower or Subsidiary, as
the case may be, as of the date thereof. Borrower is not aware of any material
adverse fact (other than facts which are generally available to the public and
not particular to Borrower, such as general economic or industry trends)
concerning the conditions or future prospects of Borrower or any Subsidiary
which has not been fully disclosed to Bank, including any adverse change in the
operations or financial condition of such Person since the date of the most
recent financial statements delivered to Bank. Borrower is Solvent, and after
consummation of the transactions set forth in this Agreement and the other Loan
Documents, Borrower will be Solvent.

          4.4. Litigation. Except as disclosed on Exhibit 4.4 (if any), there
are no suits or proceedings pending, or to the knowledge of Borrower threatened,
before any court or by or before any governmental or regulatory authority,
commission, bureau or agency or public regulatory body against or affecting
Borrower or any Subsidiary, or their assets, which if adversely determined would
have a Material Adverse Effect on the financial condition or business of
Borrower or such Subsidiary.

          4.5. Agreements, Etc. Neither Borrower nor any Subsidiary is a party
to any agreement or instrument or subject to any court order, governmental
decree or any charter or other corporate restriction, adversely affecting its
business, assets, operations or condition (financial or otherwise), nor is any
such Person in default in the performance, observance or fulfillment of any of
the material obligations, covenants or conditions contained in any agreement or
instrument to which it is a party, or any law, regulation, decree, order or the
like.

          4.6. Authorizations. All authorizations, consents, approvals and
licenses required under applicable law or regulation for the ownership or
operation of the property owned or operated by Borrower or any Subsidiary or for
the conduct of any business in which it is engaged have been duly issued and are
in full force and effect, and it is not in default, nor has any event occurred
which with the passage of time or the giving of notice, or both, would
constitute a default, under any of the terms or provisions of any part thereof,
or under any order, decree, ruling, regulation, closing agreement or other
decision or instrument of any governmental commission, bureau or other
administrative agency or public regulatory body having jurisdiction over such
Person, which default would have a Material Adverse Effect on such Person.
Except as noted herein, no approval, consent or authorization of, or filing or
registration with, any governmental commission, bureau or other regulatory
authority or agency is required with respect to the execution, delivery or
performance of any Loan Document.

          4.7. Title. Each of Borrower and each Subsidiary has good title to all
of the assets shown in its financial statements free and clear of all Liens,
except Permitted Liens. Borrower alone has full ownership rights in all
Collateral.

          4.8. Collateral. The security interests granted to Bank herein and
pursuant to any other Security Agreement (a) constitute and, as to subsequently
acquired property included in the Collateral covered by the Security Agreement,
will constitute, security interests under the Code entitled to all of the
rights, benefits and priorities provided by the Code and (b) are, and as to such
subsequently acquired Collateral will be, fully perfected, superior and prior to
the rights of all third persons, now existing or hereafter arising, subject only
to Permitted Liens. All of the Collateral is intended for use solely in
Borrower's business.

6

--------------------------------------------------------------------------------

          4.9. Jurisdiction of Organization; Location. The jurisdiction in which
Borrower is organized, existing and in good standing, the chief executive office
of Borrower where Borrower's business records are located, all of Borrower's
other places of business and any other places where any Collateral is kept, are
all correctly and completely indicated on Exhibit 4.9. The Collateral is located
and shall at all times be kept and maintained only at Borrower's location or
locations as described on Exhibit 4.9 herein No such Collateral is attached or
affixed to any real property so as to be classified as a fixture unless Bank has
otherwise agreed in writing. Borrower has not changed it legal status or the
jurisdiction in which it is organized or moved its chief executive office within
the five (5) years preceding the date hereof. Borrower shall provide Bank with
thirty (30) days’ written notice prior to the relocation of any Collateral from
the location or locations as described on Exhibit 4.9 herein. In the event of
any such relocation of Collateral, Borrower shall provide Bank with such further
assurances, including but not limited to subordinations as set forth at
Section3.1(f), as Bank may reasonably require.

          4.10. Taxes. Borrower and each Subsidiary have filed all federal and
state income and other tax returns which are required to be filed, and have paid
all taxes as shown on said returns and all taxes, including withholding, FICA
and ad valorem taxes, shown on all assessments received by it to the extent that
such taxes have become due. Neither Borrower nor any Subsidiary is subject to
any federal, state or local tax Liens nor has such Person received any notice of
deficiency or other official notice to pay any taxes. Borrower and each
Subsidiary have paid all sales and excise taxes due and payable by it.

          4.11. Labor Law Matters. No goods or services have been or will be
produced by Borrower or any Subsidiary in violation of any applicable labor laws
or regulations or any collective bargaining agreement or other labor agreements
or in violation of any minimum wage, wage-and-hour or other similar laws or
regulations.

          4.12. Accounts. Each Account, Instrument, Chattel Paper and other
writing constituting any portion of the Collateral (a) is genuine and
enforceable in accordance with its terms except for such limits thereon arising
from bankruptcy and similar laws relating to creditors' rights; (b) is not
subject to any deduction or discount (other than as stated in the invoice and
disclosed to Bank), defense, set off, claim or counterclaim of a material nature
against Borrower except as to which Borrower has notified Bank in writing; (c)
is not subject to any other circumstances that would impair the validity,
enforceability or amount of such Collateral except as to which Borrower has
notified Bank in writing; (d) arises from a bona fide sale of goods or delivery
of services in the ordinary course and in accordance with the terms and
conditions of any applicable purchase order, contract or agreement; (e) is free
of all Liens other than Permitted Liens; and (f) is for a liquidated amount
maturing as stated in the invoice therefor. Each Account included in any Advance
Request, Borrowing Base Certificate, report or other document as an Eligible
Account meets all the requirements of an Eligible Account set forth herein.

          4.13. Judgment Liens. Neither Borrower nor any Subsidiary, nor any of
their assets, are subject to any unpaid judgments (whether or not stayed) or any
judgment liens in any jurisdiction except to the extent same would not
constitute an Event of Default under Section 8.1(g).

          4.14. Subsidiaries. If Borrower has any Subsidiaries as of the date
hereof they are listed on Exhibit 4.14. Borrower shall immediately notify Bank
of the creation or acquisition of any new foreign or domestic Subsidiary and
shall comply with Section 5.14 hereof.

          4.15. Environmental. Except as disclosed on Exhibit 4.15, neither
Borrower, nor to Borrower's best knowledge any other previous owner or operator
of any real property currently owned or operated by Borrower, has generated,
stored or disposed of any Regulated Material on any portion of such property, or
transferred any Regulated Material from such property to any other location in
violation of any applicable Environmental Laws. Except as disclosed on Exhibit
4.15, no Regulated Material has been generated, stored or disposed of on any
portion of the real property currently owned or operated by Borrower by any
other Person, or is now located on such property. Except as disclosed on Exhibit
4.15, Borrower is in full compliance with all applicable Environmental Laws and
Borrower has not been notified of any action, suit, proceeding or investigation
which calls into question compliance by Borrower with any Environmental Laws or
which seeks to suspend, revoke or terminate any license, permit or approval
necessary for the generation, handling, storage, treatment or disposal of any
Regulated Material.

7

--------------------------------------------------------------------------------

          4.16. ERISA. Borrower has furnished to Bank true and complete copies
of the latest annual report required to be filed pursuant to Section 104 of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), with
respect to each employee benefit plan or other plan maintained for employees of
Borrower or any Subsidiary and covered by Title IV of ERISA (a "Plan"), and no
Termination Event (as hereinafter defined) with respect to any Plan has occurred
and is continuing. For the purposes of this Agreement, a "Termination Event"
shall mean a "reportable event" as defined in Section 4043(b) of ERISA, or the
filing of a notice of intent to terminate under Section 4041 of ERISA. Neither
Borrower nor any Subsidiary has any unfunded liability with respect to any such
Plan.

          4.17. Investment Company Act. Neither Borrower nor any Subsidiary is
an "investment company" as defined in the Investment Company Act of 1940, as
amended.

          4.18. Names. Borrower currently conducts all business only under its
legal name as set forth above in the introductory section of this Agreement.
Except as disclosed on Exhibit 4.18, during the preceding five (5) years
Borrower has not (i) been known as or used any other corporate, fictitious or
trade name, (ii) been the surviving entity of a merger or consolidation or (iii)
acquired all or substantially all of the assets of any Person.

          4.19. Insider. Borrower is not, and no Person having "control" (as
that term is defined in 12 U.S.C. §375(b)(5) or in regulations promulgated
pursuant thereto) of Borrower is, an "executive officer," "director," or
"principal shareholder" (as those terms are defined in 12 U.S.C. §375(b) or in
regulations promulgated pursuant thereto) of Bank, of a bank holding company of
which Bank is a subsidiary, or of any subsidiary of a bank holding company of
which Bank is a subsidiary.

          4.20. Compliance with Covenants; No Default. Borrower is, and upon
funding of the Loan will be, in compliance with all of the covenants hereof. No
Default has occurred, and the execution, delivery and performance of the Loan
Documents and the funding of the Loan will not cause a Default.

          4.21. Full Disclosure. There is no material fact which is known or
which should be known by Borrower that Borrower has not disclosed to Bank which
could have a Material Adverse Effect. No Loan Document, nor any agreement,
document, certificate or statement delivered by Borrower or any Subsidiary to
Bank, contains any untrue statement of a material fact or omits to state any
material fact which is known or which should be known by Borrower necessary to
keep the other statements from being misleading.

          4.22. Additional Representations. Any additional representations or
warranties set forth on Exhibit 4.22 (if any) hereto are true and correct in all
material respects.

     5. Affirmative Covenants of Borrower. Borrower covenants and agrees that
from the date hereof and until payment in full of the Indebtedness and the
formal termination of this Agreement, Borrower and each Subsidiary:

          5.1. Use of Loan Proceeds. Shall use the proceeds of the Loan only for
working capital to be used in the operation of Borrower's business and general
corporate purposes, and furnish Bank all evidence that it may reasonably require
with respect to such use.

          5.2. Maintenance of Business and Properties. Shall at all times
maintain, preserve and protect all Collateral and all the remainder of its
material property used or useful in the conduct of its business, and keep the
same in good repair, working order and condition, and from time to time make, or
cause to be made, all material needful and proper repairs, renewals,
replacements, betterments and improvements thereto so that the business carried
on in connection therewith may be conducted properly and in accordance with
standards generally accepted in businesses of a similar type and size at all
times, and maintain and keep in full force and effect all licenses and permits
necessary to the proper conduct of its business.

8

--------------------------------------------------------------------------------

          5.3. Insurance. Shall maintain such liability insurance, workers'
compensation insurance, business interruption insurance and casualty insurance
as may be required by law, customary and usual for prudent businesses in its
industry or as may be reasonably required by Bank and shall insure and keep
insured all Collateral and other properties in good and responsible insurance
companies satisfactory to Bank. All hazard insurance covering Collateral shall
be in amounts and shall contain co-insurance and deductible provisions approved
by Bank, shall name and directly insure Bank as secured party and loss payee
under a long-form loss payee clause acceptable to Bank, or its equivalent, and
shall not be terminable except upon 30 days' (or less if required by applicable
law) written notice to Bank. Borrower shall furnish to Bank copies of all such
policies.

          5.4. Notice of Default. Shall provide to Bank immediate notice of (a)
the occurrence of a Default and what action (if any) Borrower is taking to
correct the same, (b) any litigation or material changes in existing litigation
or any judgment against it or its assets, in excess of $100,000.00 (c) any
material damage or loss to property, (d) any notice from taxing authorities as
to claimed deficiencies or any tax lien or any notice relating to alleged ERISA
violations, (e) any Reportable Event, as defined in ERISA, (f) any rejection,
return, offset, dispute, loss or other circumstance having a Material Adverse
Effect on any Collateral, (g) the cancellation or termination of, or any default
under, any material agreement to which Borrower is a party or by which any of
its properties are bound, or any acceleration of the maturity of any Debt of
Borrower; and (h) any loss or threatened loss of material licenses or permits.

          5.5. Inspections. Shall at reasonable times upon reasonable prior
notice (except no such notice shall be required following the occurrence of or
during the continuation of an Event of Default) permit inspections of the
Collateral and the records of such Person pertaining thereto and verification of
the Accounts, and in such manner as may be reasonably required by Bank and shall
further permit such inspections, reviews and field examinations of its other
records and its properties (with such reasonable frequency and at such
reasonable times as Bank may desire) by Bank as Bank may deem necessary or
desirable from time to time provided, that so long as no Event of Default has
occurred, and further provided that Bank has received satisfactory results of
all inspections, Borrower shall only be required to pay the cost of (a) two (2)
such inspections during the first twelve (12) months following the date hereof
and (b) one (1) such inspection during each twelve (12) month period following
the first anniversary of the date hereof. Subject to the foregoing sentence, the
cost of such field examinations, reviews, verifications and inspections shall be
borne by Borrower.

          5.6. Financial Information. Shall maintain books and records in
accordance with GAAP and shall furnish to Bank the following periodic financial
information:

          (a) Periodic Borrowing Base Information. Within fifteen (15) days of
the end of each month (or more frequently if required by Bank), a completed
Borrowing Base Certificate in such form as Bank shall require (a "Borrowing Base
Certificate"). Borrower shall attach the following to the Borrowing Base
Certificate, which shall be certified by the chief financial officer or
president of Borrower to be accurate and complete and in compliance with the
terms of the Loan Documents: (i) a report listing all Accounts and all Eligible
Accounts of Borrower as of the last Business Day of such month (an "Accounts
Receivable Report") which shall include the amount and age of each Account, the
name and mailing address of each Account Debtor, a detailing of all credits due
such Account Debtor by Borrower stated in the number of days which have elapsed
since the date each such credit was issued by Borrower, and such other
information as Bank may require in order to verify the Eligible Accounts, all in
reasonable detail and in form acceptable to Bank, (ii) a report listing all
unbilled Accounts and Eligible Unbilled Accounts of Borrower as of the last
Business Day of such month (an "Unbilled Accounts Receivable Report"), which
shall include the amount of each Unbilled Account, the name and mailing address
of each Unbilled Account Debtor, a detailing of all credits due such Account
Debtor by Borrower stated in the number of days which have elapsed since the
date each such credit was issued by Borrower, and such other information as Bank
may require in order to verify the Eligible Unbilled Accounts, all in reasonable
detail and in form acceptable to and (iii) a report reconciling (x) the Accounts
and Unbilled Accounts of Borrower as set forth on the Accounts Receivable Report
and the Unbilled Accounts Receivable Report attached to the Borrowing Base
Certificate to (y) the aggregate Accounts and Unbilled Accounts set forth in the
financial statements delivered to Bank pursuant to Section 5.6(b) (which shall
be based upon Borrower's general ledger).

9

--------------------------------------------------------------------------------

          (b) Interim Statements. Within sixty (60) days after the end of each
quarter, a consolidated and consolidating balance sheet of Borrower at the end
of that period and a consolidated and consolidating income statement and
statement of cash flows for that period (and for the portion of the fiscal year
ending with such period), together with all supporting schedules, setting forth
in comparative form the figures for the same period of the preceding fiscal
year, and certified by the chief financial officer of Borrower as true and
correct and fairly representing the financial condition of Borrower and that
such statements are prepared in accordance with GAAP, except without footnotes
and subject to normal year-end audit adjustments;

          (c) Annual Statements. Within one hundred twenty (120) days after the
end of each fiscal year, a detailed audited financial report of Borrower
containing a consolidated and consolidating balance sheet at the end of that
period and a consolidated and consolidating income statement and statement of
cash flows for that period, setting forth in comparative form the figures for
the preceding fiscal year, together with all supporting schedules and footnotes,
and containing an audit opinion of independent certified public accountants
acceptable to Bank that the financial statements were prepared in accordance
with GAAP. Borrower shall obtain such written acknowledgments from Borrower's
independent certified public accountants as Bank may require permitting Bank to
rely on such annual financial statements. Any management letter, supplemental
letter, or other document accompanying the report will also be provided to Bank.
In addition, promptly upon receipt, one copy of each written report submitted to
Borrower by independent accountants for any other annual, quarterly or special
audit will be provided to Bank;

          (d) Compliance Certificates. Together with each report required by
Subsections (b) and (c), a compliance certificate in form attached hereto as
Exhibit 5.6 and a certificate of its president or chief financial officer that
no Default then exists or if a Default exists, the nature and duration thereof
and Borrower's intention with respect thereto, and in addition, shall cause
Borrower's independent auditors (if applicable) to submit to Bank, together with
its audit report, a statement that, in the course of such audit, it discovered
no circumstances which it believes would result in a Default or if it discovered
any such circumstances, the nature and duration thereof;

          (e) Auditor's Management Letters. Promptly upon receipt thereof,
copies of each report submitted to Borrower by independent public accountants in
connection with any annual, interim or special audit made by them of the books
of Borrower including, without limitation, each report submitted to Borrower
concerning its accounting practices and systems and any final comment letter
submitted by such accountants to management in connection with the annual audit
of Borrower;

          (f) Other Information. Such other information reasonably requested by
Bank from time to time concerning the business, properties or financial
condition of Borrower and Subsidiaries; and

          (g) Projections. Not later than the one hundred twenty (120) days
after the commencement of each fiscal year, deliver Projections to Bank for
Borrower for such fiscal year.

          5.7. Maintenance of Existence and Rights. Shall preserve and maintain
its corporate existence, authorities to transact business, rights and
franchises, trade names, patents, trademarks and permits necessary to the
conduct of its business.

          5.8. Payment of Taxes, Etc. Shall pay before delinquent all of its
debts and taxes, except nonpayment of debts and taxes being actively contested
in accordance with law (provided that Bank may require bonding or other
assurances).

          5.9. Subordination. Shall cause all debt and other obligations now or
hereafter owed to any Guarantor or Affiliate to be subordinated in right of
payment and security to the Indebtedness in accordance with subordination
agreements satisfactory to Bank.

10

--------------------------------------------------------------------------------

          5.10. Compliance; Hazardous Materials. Shall strictly comply with all
laws, regulations, ordinances and other legal requirements, specifically
including, without limitation, ERISA, all securities laws and all laws relating
to hazardous materials and the environment. Unless approved in writing by Bank,
neither Borrower nor any Subsidiary shall engage in the storage, manufacture,
disposition, processing, handling, use or transportation of any hazardous or
toxic materials, whether or not in compliance with applicable laws and
regulations.

          5.11. Compliance with Assignment Laws. Shall if required by Bank
comply with the Federal Assignment of Claims Act and any other applicable law
relating to assignment of government contracts.

          5.12. Further Assurances. Shall take such further action and provide
to Bank such further assurances as may be reasonably requested to ensure
compliance with the intent of this Agreement and the other Loan Documents.

          5.13. Covenants Regarding Collateral. Borrower makes the following
covenants with Bank regarding the Collateral for itself and each Subsidiary.
Borrower and each Subsidiary:

          (a) will use the Collateral only in the ordinary course of its
business and will not permit the Collateral to be used in violation of any
applicable law or policy of insurance;

          (b) as agent for Bank, will defend the Collateral against all claims
and demands of all Persons, except for Permitted Liens;

          (c) will, at Bank's request, for all Collateral located within the
United States, obtain and deliver to Bank such waivers as Bank may require
waiving the landlord's, mortgagee's or other lien holder’s enforcement rights
against the Collateral and assuring Bank's access to the Collateral in exercise
of its rights hereunder;

          (d) will promptly deliver to Bank all promissory notes, drafts, trade
acceptances, chattel paper, Instruments or documents of title which are
Collateral in tangible form in excess of $10,000.00 in value, appropriately
endorsed to Bank's order, and Borrower will not create or permit any Subsidiary
to create any Electronic Chattel Paper without taking all steps deemed necessary
by Bank to confer control of the Electronic Chattel Paper upon Bank in
accordance with the Code;

          (e) Except for sales of Inventory in the ordinary course of business,
the disposal of obsolete or worn out assets and Permitted Liens, will not sell,
assign, lease, transfer, pledge, hypothecate or otherwise dispose of or encumber
any Collateral or any interest therein;

          (f) shall promptly notify Bank of any future patents, trademarks or
copyrights owned by Borrower or any Subsidiary and any license agreements
entered into by Borrower or any Subsidiary authorizing said Person to use any
patents, trademarks or copyrights owned by third parties; and

          (g) shall give Bank at least thirty (30) days prior written notice of
any new trade or fictitious name. Borrower's or any Subsidiary’s use of any
trade or fictitious name shall be in compliance with all laws regarding the use
of such names.

          5.14 Additional Security. The Indebtedness shall also be secured by a
first priority security interest in and lien on all assets of all domestic
Subsidiaries of Borrower created or acquired after the date of this Agreement
and a pledge of 65% of capital stock in all foreign Subsidiaries of Borrower
created or acquired after the date of this Agreement. Borrower shall delivered
to Bank a guaranty and security agreement in a form acceptable to Bank, UCC
financing statement(s) and/or Pledge Documents, as applicable, for each new
domestic Subsidiary and/or foreign Subsidiary within thirty (30) days of
Borrower’s creation or acquisition of such Subsidiary.

11

--------------------------------------------------------------------------------

          5.15 Post Closing Obligations. Borrower shall comply with any and all
post closing obligations within the time provided for compliance as set forth on
Exhibit 10.17.

     6. Negative Covenants of Borrower. Borrower covenants and agrees that from
the date hereof and until payment in full of the Indebtedness and the formal
termination of this Agreement, Borrower and each Subsidiary:

          6.1. Debt. Shall not create or permit to exist any Debt, including any
guaranties or other contingent obligations, except Permitted Debt.

          6.2. Liens. Shall not create or permit any Liens on any of its
property except Permitted Liens.

          6.3. Dividends. Shall not pay or declare any dividends (other than
stock dividends) or other distribution or purchase, redeem or otherwise acquire
any stock or other equity interests or pay or acquire any debt subordinate to
the Indebtedness unless, at the time and after giving effect thereto, there
shall be no Default hereunder and such payment or acquisition is specifically
permitted by Exhibit 6.3 hereto (if any); provided, however, that any Subsidiary
or Borrower may pay dividends to a Borrower or another Subsidiary wholly-owned
by Borrower, except that Borrower may buy back on a one time basis its own stock
provided that there is no Event of Default existing at that time and after
giving effect to the buy back there is a minimum borrowing availability of
$2,000,000.00.

          6.4. Loans and Other Investments. Shall not make or permit to exist
any advances or loans to, other than loans to its foreign Subsidiaries, or
guarantee or become contingently liable, directly or indirectly, in connection
with the obligations, leases, stock or dividends of, or own, purchase or make
any commitment to purchase any stock, bonds, notes, debentures or other
securities of, or any interest in, or make any capital contributions to (all of
which are sometimes collectively referred to herein as "Investments") any Person
except for (a) purchases of direct obligations of the federal government, (b)
deposits in commercial banks, (c) commercial paper of any U.S. corporation
having the highest ratings then given by the Moody's Investors Services, Inc. or
Standard & Poor's Corporation, (d) existing investments in Subsidiaries, (e)
endorsement of negotiable instruments for collection in the ordinary course of
business, and (f) advances to employees for business travel and other expenses
incurred in the ordinary course of business which do not at any time exceed
$500,000.00 in the aggregate.

          6.5. Change in Business. Shall not enter into any business which is
substantially different from the business in which it is presently engaged.

          6.6. Accounts. (a) Shall not sell, assign or discount any of its
Accounts, Chattel Paper or any promissory notes held by it other than the
discount of such notes in the ordinary course of business for collection; and
(b) shall notify Bank promptly in writing of any discount, offset or other
deductions not shown on the face of an Account invoice and any dispute over an
Account, and any information relating to an adverse change in any Account
Debtor's financial condition or ability to pay its obligations.

          6.7. Transactions with Affiliates. With the exception of the existing
related party transactions disclosed in the Borrower’s SEC reports, shall not
directly or indirectly purchase, acquire or lease any property from, or sell,
transfer or lease any property to, pay any management fees to or otherwise deal
with, in the ordinary course of business or otherwise, any Affiliate (other than
a Subsidiary); provided, however, that any acts or transactions prohibited by
this Section may be performed or engaged in after written notice to Bank if upon
terms not less favorable to Borrower or such Subsidiary than if no such
relationship existed as determined by disinterested members of the Borrower’s
board of directors. [Note: Notice only, not consent, is required]

          6.8. No Change in Name, Offices or Jurisdiction of Organization;
Removal of Collateral. Shall not, unless it shall have given 30 days' advance
written notice thereof to Bank, (a) change its name or the location of its chief
executive office or other office where books or records are kept, or change the
jurisdiction in which the Borrower is organized, or (b) permit any Inventory or
other tangible Collateral to be located at any location other than as specified
in Section 4.9. In the event of any such change, Borrower shall comply with
Section 4.9 and provide such further assurances to Bank.

12

--------------------------------------------------------------------------------

          6.9. No Sale, Leaseback. Shall not enter into any sale-and-leaseback
or similar transaction.

          6.10. Margin Stock. Shall not use any proceeds of the Loan to purchase
or carry any margin stock (within the meaning of Regulation U of the Board of
Governors of Federal Reserve System) or extend credit to others for the purpose
of purchasing or carrying any margin stock.

          6.11. Tangible Collateral. Shall not, except as otherwise provided
herein, allow any Inventory or other tangible Collateral to be commingled with,
or become an accession to or part of, any property of any other Person so long
as such property is Collateral; nor allow any tangible Collateral to become a
fixture unless Bank shall have given its prior written authorization.

          6.12. Subsidiaries. Shall not acquire, form or dispose of all or any
portion of any Subsidiaries or permit any Subsidiary to issue capital stock
except to its parent, except that Borrower may form a new Subsidiary provided
that if the new Subsidiary is a foreign Subsidiary it pledges 65% of its capital
stock or if the new Subsidiary is a domestic Subsidiary it becomes a guarantor
under the Loan Documents and provides a security agreement as required by
Section 5.14.

          6.13. Liquidation, Mergers, Consolidations and Dispositions of
Substantial Assets. Except for a merger or combination with its Subsidiaries or
between Subsidiaries upon reasonable prior notice to Bank, shall not dissolve or
liquidate, or become a party to any merger or consolidation, or acquire by
purchase, lease or otherwise, all or a substantial part (more than 10% in the
aggregate during the term hereof) of the assets of any Person, or sell,
transfer, lease or otherwise dispose of all or a substantial part (more than 10%
in the aggregate during the term hereof) of its property or assets, except for
the sale of Inventory in the ordinary course of business, or sell or dispose of
any equity ownership interests in any Subsidiary. In the event of such a merger
or combination Borrower shall provide such further assurances as Bank may
reasonably require with respect to the Collateral and/or the terms and
conditions of the Loan Documents .

           6.14. Change of Fiscal Year or Accounting Methods. Shall not change
its fiscal year or its accounting methods.

     7. Other Covenants of Borrower. Borrower covenants and agrees that from the
date hereof and until payment in full of the Indebtedness and the formal
termination of this Agreement, Borrower and each Subsidiary shall comply with
the following additional covenants:

          Fixed Charge Coverage Ratio. Borrower shall, at all times, maintain a
Ratio of not less than 1.2 to 1.00, tested quarterly on a rolling trailing four
quarter basis. "Fixed Charge Coverage Ratio" shall mean the ratio of earnings
before interest expense, tax expense, depreciation expense and amortization
expense (“EBITDA”) to the sum of (i) payments of principal on indebtedness other
than the Loan; (ii) capital lease obligations; (iii) interest expense; (iv) cash
taxes paid; (v) dividends and distributions paid; and (vi) unfunded capital
expenditures.

          Leverage Ratio. Borrower shall, at all times, maintain a Leverage
Ratio of not more than 2.5 to 1.00 tested quarterly on a rolling trailing four
quarter basis. "Leverage Ratio" shall mean the ratio of all Funded Debt to
EBITDA. "Funded Debt" shall mean, as applied to any person, the sum of all
indebtedness for borrowed money (including, without limitation, capital lease
obligations, subordinated debt, and issued letters of credit) or evidenced by a
note, bond, debenture or similar instrument of that person.

13

--------------------------------------------------------------------------------

          Positive Net Income. Borrower shall, at all times, maintain a positive
net income on an annual consolidated basis tested quarterly on a rolling
trailing four quarter basis.

          Deposit Relationship. Borrower shall maintain its primary depository
account and cash management account with Bank.

     8. Default.

          8.1. Events of Default. Each of the following shall constitute an
Event of Default:

          (a) Borrower shall fail to make any payment of any principal on the
Note, when due; or

          (b) Borrower shall fail to make any payment, within three (3) business
days of its due date, of interest on the Note, any amounts due hereunder or any
other Loan Document, or any other Indebtedness, other than payments of
principal; or

          (c) Borrower, any Subsidiary or any other party to any Loan Document
(other than Bank) shall default in the performance of any agreement, covenant or
obligation contained in this Agreement or such Loan Document not provided for
elsewhere in this Section 8, and such default shall continue for more than
thirty (30) days, provided, however, that the thirty (30) day period set forth
herein shall not apply to any default of a negative covenant set forth in
Section 6, a financial covenant set forth at Section 7, insurance requirements
set forth at Section 5.3, and any requirement of notice set forth in this
Agreement and Borrower’s default shall immediately consitute an Event of
Default; or

          (d) Any representation or warranty made by Borrower or any other party
to any Loan Document (other than Bank) herein or therein or in any certificate
or report furnished in connection herewith or therewith shall prove to have been
untrue or incorrect in any material respect when made; or

          (e) Any other obligation now or hereafter owed by Borrower or any
Subsidiary to Bank or any affiliate of Bank shall be in default and not cured
within the grace period, if any, provided therein, or any such Person shall be
in default under any obligation in excess of $250,000.00 in the aggregate owed
to any other obligee, which default entitles the obligee to accelerate any such
obligations or exercise other remedies with respect thereto; or

          (f) Borrower or any Subsidiary shall (A) voluntarily dissolve,
liquidate or terminate operations or apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
such Person or of all or of a substantial part of its assets, (B) admit in
writing its inability, or be generally unable, to pay its debts as the debts
become due, (C) make a general assignment for the benefit of its creditors, (D)
commence a voluntary case under the federal Bankruptcy Code (as now or hereafter
in effect) or any similar law in any other jurisdiction, (E) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, (F) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under Bankruptcy Code or any
similar law in any other jurisdiction, or (G) take any corporate action for the
purpose of effecting any of the foregoing; or

          (g) An involuntary petition or complaint shall be filed against
Borrower or any Subsidiary seeking bankruptcy relief or reorganization or the
appointment of a receiver, custodian, trustee, intervenor or liquidator of
Borrower or any Subsidiary, of all or substantially all of its assets, and such
petition or complaint shall not have been dismissed within sixty (60) days of
the filing thereof; or an order, order for relief, judgment or decree shall be
entered by any court of competent jurisdiction or other competent authority
approving or ordering any of the foregoing actions; or

14

--------------------------------------------------------------------------------

          (h) A judgment in excess of $250,000.00 in the aggregate with any
other judgments shall be rendered against Borrower or any Subsidiary and shall
remain undischarged, undismissed and unstayed for more than forty-five days
(except judgments validly covered by insurance with a deductible of not more
than $100,000.00) or there shall occur any levy upon, or attachment, garnishment
or other seizure of, any material portion of the Collateral or other assets of
Borrower or any Subsidiary by reason of the issuance of any tax levy, judicial
attachment or garnishment or levy of execution; or

          (i) Borrower or any Subsidiary shall fail to pay, on demand, any
returned or dishonored draft, check, or other item which has been deposited to
the Collections Account or otherwise presented to Bank and for which Borrower
has received provisional credit; or

          (j) Loss, theft, damage or destruction of any material portion of the
tangible Collateral for which there is either no insurance coverage or for
which, in the reasonable opinion of Bank, there is insufficient insurance
coverage; or

          (k) There shall occur any change in the condition (financial or
otherwise) of Borrower which, in the reasonable opinion of Bank, could have a
Material Adverse Effect; or

          (l) Borrower shall fail to give any required notice of Default under
Section 5.4 of this Agreement; or

          8.2. Remedies. If an Event of Default shall occur, Bank may, without
notice to Borrower, at its option, withhold further Advances to Borrower. If an
Event of Default shall have occurred and be continuing, Bank may at its option
take any or all of the following actions:

          (a) Bank may declare any or all Indebtedness (other than Indebtedness
under any swap agreements, as defined in 11 U.S.C §101, between Borrower and
Bank or any affiliate of Bank, which shall be governed by the default and
termination provisions of said swap agreements) to be immediately due and
payable (if not earlier demanded), terminate its obligation to make Advances to
Borrower, bring suit against Borrower to collect the Indebtedness, exercise any
remedy available to Bank hereunder or at law and take any action or exercise any
remedy provided herein or in any other Loan Document or under applicable law. No
remedy shall be exclusive of other remedies or impair the right of Bank to
exercise any other remedies.

          (b) Without waiving any of its other rights hereunder or under any
other Loan Document, Bank shall have all rights and remedies of a secured party
under the Code (and the Uniform Commercial Code of any other applicable
jurisdiction) and such other rights and remedies as may be available hereunder,
under other applicable law or pursuant to contract. If requested by Bank,
Borrower will promptly assemble the Collateral and make it available to Bank at
a place to be designated by Bank. Borrower agrees that any notice by Bank of the
sale or disposition of the Collateral or any other intended action hereunder,
whether required by the Code or otherwise, shall constitute reasonable notice to
Borrower if the notice is mailed to Borrower by certified mail, postage prepaid,
at least three (3) business days before the action to be taken. Borrower shall
be liable for any deficiencies in the event the proceeds of the disposition of
the Collateral do not satisfy the Indebtedness in full.

          (c) Bank may demand, collect and sue for all amounts owed pursuant to
Accounts, General Intangibles, Chattel Paper, Instruments, Documents or for
proceeds of any Collateral (either in Borrower's name or Bank's name at the
latter's option), with the right to enforce, compromise, settle or discharge any
such amounts.

          8.3. Receiver. In addition to any other remedy available to it, Bank
shall have the absolute right, upon the occurrence and during the continuation
of an Event of Default, to seek and obtain the appointment of a receiver to take
possession of and operate and/or dispose of the business and assets of Borrower
and any costs and expenses incurred by Bank in connection with such receivership
shall bear interest at the Default Rate, at Bank's option, and shall be secured
by all Collateral.

15

--------------------------------------------------------------------------------

          8.4. Deposits; Insurance. After the occurrence and during the
continuation of an Event of Default, Borrower authorizes Bank to collect and
apply against the Indebtedness when due any cash or deposit accounts in its
possession, and any refund of insurance premiums or any insurance proceeds
payable on account of the loss or damage to any of the Collateral and
irrevocably appoints Bank as its attorney-in-fact to endorse any check or draft
or take other action necessary to obtain such funds.

     9. Security Agreement.

          9.1. Security Interest.

          (a) As security for the payment and performance of any and all
Indebtedness and the performance of all obligations and covenants of Borrower to
Bank and its affiliates, whether hereunder and under the other Loan Documents or
otherwise, certain or contingent, now existing or hereafter arising, which are
now, or may at any time or times hereafter be owing by Borrower to Bank or any
of Bank’s affiliates, Borrower hereby grants to Bank (for itself and its
affiliates) a continuing security interest in and general lien upon and right of
set-off against, all right, title and interest of Borrower in and to the
Collateral, whether now owned or hereafter acquired by Borrower.

          (b) Except as herein or by applicable law otherwise expressly
provided, Bank shall not be obligated to exercise any degree of care in
connection with any Collateral in its possession, to take any steps necessary to
preserve any rights in any of the Collateral or to preserve any rights therein
against prior parties, and Borrower agrees to take such steps. In any case Bank
shall be deemed to have exercised reasonable care if it shall have taken such
steps for the care and preservation of the Collateral or rights therein as
Borrower may have reasonably requested Bank to take and Bank's omission to take
any action not requested by Borrower shall not be deemed a failure to exercise
reasonable care. No segregation or specific allocation by Bank of specified
items of Collateral against any liability of Borrower shall waive or affect any
security interest in or Lien against other items of Collateral or any of Bank's
options, powers or rights under this Agreement or otherwise arising.

          (c) Bank may at any time and from time to time, with or without notice
to Borrower, (i) transfer into the name of Bank or the name of Bank's nominee
any of the Collateral, (ii) notify any Account Debtor or other obligor of any
Collateral to make payment thereon direct to Bank of any amounts due or to
become due thereon and (iii) receive and after a Default direct the disposition
of any proceeds of any Collateral.

          9.2. Financing Statements; Power of Attorney. Borrower authorizes Bank
at Borrower's expense to file any financing statements and/or amendments thereto
relating to the Collateral (without Borrower's signature thereon) which Bank
deems appropriate that (a) indicate the Collateral (i) as “all assets” of
Borrower or words of similar effect, if appropriate, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Code, or (ii) by specific Collateral category, and (b) provide any other
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance of any financing statement or amendment. Borrower
irrevocably appoints Bank as its attorney-in-fact to execute any such financing
statements and/or control agreements in Borrower's name and to perform all other
acts, at Borrower’s expense, which Bank deems appropriate to perfect and to
continue perfection of the security interest of Bank. Borrower hereby appoints
Bank as Borrower's attorney-in-fact to endorse, present and collect on behalf of
Borrower and in Borrower's name any draft, checks or other documents necessary
or desirable to collect any amounts which Borrower may be owed. Bank is hereby
granted a license or other right to use, without charge, Borrower's labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks and advertising matter, or any Property of a similar nature, as it
pertains to the Collateral, in advertising for sale and selling any Collateral,
and Borrower's rights under all licenses and all franchise agreements shall
inure to Bank's benefit, provided that such license and right to use shall only
be utilized in the event of an occurrence of an Event of Default. The proceeds
realized from the sale or other disposition of any Collateral may be applied,
after allowing two (2) Business Days for collection, first to the reasonable
costs, expenses and attorneys' fees and expenses incurred by Bank for collection
and for acquisition, completion, protection, removal, storage, sale and
delivering of the Collateral; secondly, to interest due upon any of the
Indebtedness; and thirdly, to the principal amount of the Indebtedness. If any
deficiency shall arise, Borrower and each Guarantor shall remain jointly and
severally liable to Bank therefor.

16

--------------------------------------------------------------------------------

          9.3. Entry. Following the occurrence of an Event of Default Borrower
hereby irrevocably consents to any act by Bank or its agents in entering upon
any premises for the purposes of either (i) inspecting the Collateral or (ii)
taking possession of the Collateral and Borrower hereby waives its right to
assert against Bank or its agents any claim based upon trespass or any similar
cause of action for entering upon any premises where the Collateral may be
located.

          9.4. Other Rights. Borrower authorizes Bank without affecting
Borrower's obligations hereunder or under any other Loan Document from time to
time (i) to take from any party and hold additional Collateral or guaranties for
the payment of the Indebtedness or any part thereof, and to exchange, enforce or
release such collateral or guaranty of payment of the Indebtedness or any part
thereof and to release or substitute any endorser or guarantor or any party who
has given any security interest in any collateral as security for the payment of
the Indebtedness or any part thereof or any party in any way obligated to pay
the Indebtedness or any part thereof; and (ii) upon the occurrence of any Event
of Default to direct the manner of the disposition of the Collateral and the
enforcement of any endorsements, guaranties, letters of credit or other security
relating to the Indebtedness or any part thereof as Bank in its sole discretion
may determine.

          9.5. Accounts. In the event of an occurrence of an Event of Default,
Bank may notify any Account Debtor of Bank's security interest and may direct
such Account Debtor to make payment directly to Bank for application against the
Indebtedness. Any such payments received by or on behalf of Borrower shall be
the property of Bank, shall be held in trust for Bank and not commingled with
any other assets of any Person (except to the extent they may be commingled with
other assets of Borrower in an account with Bank) and shall be immediately
delivered to Bank in the form received. Bank shall have the right to apply any
proceeds of Collateral to such of the Indebtedness in the manner set forth in
Section 9.2.

          9.6. Waiver of Marshaling. Borrower hereby waives any right it may
have to require marshaling of its assets.

          9.7 Control. Borrower will cooperate with Bank in obtaining control
of, or control agreements with respect to, Collateral for which control or a
control agreement is required for perfection of the Bank’s security interest
under the Code.

     10. Miscellaneous.

          10.1. No Waiver, Remedies Cumulative. No failure on the part of Bank
to exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and are in addition to any other remedies provided by law, any Loan Document or
otherwise.

          10.2. Survival of Representations. All representations and warranties
made herein shall survive the making of the Loan hereunder and the delivery of
the Note, and shall continue in full force and effect so long as any
Indebtedness is outstanding, there exists any commitment by Bank to Borrower,
and until this Agreement is formally terminated in writing.

17

--------------------------------------------------------------------------------

          10.3. Indemnity By Borrower; Expenses. In addition to all other
Indebtedness, Borrower agrees to defend, protect, indemnify and hold harmless
Bank and its Affiliates and all of their respective officers, directors,
employees, attorneys, consultants and agents from and against any and all
losses, damages, liabilities, obligations, penalties, fees, costs and expenses
(including, without limitation, attorneys' and paralegals' reasonable fees,
costs and expenses) incurred by such indemnitees, whether prior to or from and
after the date hereof, as a result of or arising from or relating to (i) the due
diligence effort (including, without limitation, public record search, recording
fees, examinations and investigations of the properties of Borrower and
Borrower's operations), negotiation, preparation, execution and/or performance
of any of the Loan Documents or of any document executed in connection with the
transactions contemplated thereby and the perfection of Bank's Liens in the
Collateral, maintenance of the Loan by Bank, and any and all amendments,
modifications, and supplements of any of the Loan Documents or restructuring of
the Indebtedness, (ii) any suit, investigation, action or proceeding by any
Person (other than Borrower), whether threatened or initiated, asserting a claim
for any legal or equitable remedy against any Person under any statute,
regulation or common law principle, arising from or in connection with Bank's
furnishing of funds to Borrower under this Agreement, (iii) Bank's preservation,
administration and enforcement of its rights under the Loan Documents and
applicable law, including the reasonable fees and disbursements of counsel for
Bank in connection therewith, whether suit be brought or not and whether
incurred at trial or on appeal, and all costs of repossession, storage,
disposition, protection and collection of Collateral, (iv) periodic field exams,
audits and appraisals performed by Bank; and/or (v) any matter relating to the
financing transactions contemplated by the Loan Documents or by any document
execution in connection with the transactions contemplated thereby, other than
for such loss, damage, liability, obligation, penalty, fee, cost or expense
arising from such indemnitee's gross negligence or willful misconduct. If
Borrower should fail to pay any tax or other amount required by this Agreement
to be paid or which may be reasonably necessary to protect or preserve any
Collateral or Borrower's or Bank's interests therein, Bank may make such payment
and the amount thereof shall be payable on demand, shall bear interest at the
Default Rate from the date of demand until paid and shall be deemed to be
Indebtedness entitled to the benefit and security of the Loan Documents. In
addition, Borrower agrees to pay and save Bank harmless against any liability
for payment of any state documentary stamp taxes, intangible taxes or similar
taxes (including interest or penalties, if any) which may now or hereafter be
determined to be payable in respect to the execution, delivery or recording of
any Loan Document or the making of any Advance, whether originally thought to be
due or not, and regardless of any mistake of fact or law on the part of Bank or
Borrower with respect to the applicability of such tax. Borrower's obligation
for indemnification for all of the foregoing losses, damages, liabilities,
obligations, penalties, fees, costs and expenses of Bank shall be part of the
Indebtedness, secured by the Collateral, chargeable against Borrower's loan
account, and shall survive termination of this Agreement.

          10.4. Notices. Any notice or other communication hereunder under the
Note to any party hereto or thereto shall be by hand delivery, overnight
delivery via nationally recognized overnight delivery service, facsimile with
receipt confirmed, telegram, telex or registered or certified United States mail
and unless otherwise provided herein shall be deemed to have been given or made
when delivered, telegraphed, telexed, faxed or three (3) Business Days after
having been deposited in the United States mail, postage prepaid, addressed to
the party at its address specified below (or at any other address that the party
may hereafter specify to the other parties in writing):

        Bank:           HSBC Bank USA, NA    3219 Route 46 East,     Suite 201 
  Parsippany, NJ 07054     Attn: Thomas J. Sweeney    Borrower: Intelligroup,
Inc.    499 Thornall Street    Edison, New Jersey 08837    Attn: Shri Ram
Bhaskar Cherukumilli           Borrower: Empower, Inc.    499 Thornall Street   
Edison, New Jersey 08837  Attn: [_________________________________]


18

--------------------------------------------------------------------------------

          10.5. Governing Law. This Agreement and the Loan Documents shall be
deemed contracts made under the laws of the State of the Jurisdiction and shall
be governed by and construed in accordance with the laws of said state
(excluding its conflict of laws provisions if such provisions would require
application of the laws of another jurisdiction) except insofar as the laws of
another jurisdiction may, by reason of mandatory provisions of law, govern the
perfection, priority and enforcement of security interests in the Collateral.

          10.6. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of Borrower and Bank, and their respective successors
and assigns; provided, that Borrower may not assign any of its rights hereunder
without the prior written consent of Bank, and any such assignment made without
such consent will be void.

          10.7. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which when taken together shall constitute but one and the same instrument.

          10.8. No Usury. Regardless of any other provision of this Agreement,
the Note or in any other Loan Document, if for any reason the effective interest
should exceed the maximum lawful interest, the effective interest shall be
deemed reduced to, and shall be, such maximum lawful interest, and (i) the
amount which would be excessive interest shall be deemed applied to the
reduction of the principal balance of the Note and not to the payment of
interest, and (ii) if the loan evidenced by the Note has been or is thereby paid
in full, the excess shall be returned to the party paying same, such application
to the principal balance of the Note or the refunding of excess to be a complete
settlement and acquittance thereof.

          10.9. Powers. All powers of attorney granted to Bank are coupled with
an interest and are irrevocable so long as the Indebtedness remains outstanding
or this Loan Agreement has not been terminated.

          10.10. Approvals. If this Agreement calls for the approval or consent
of Bank, such approval or consent may be given or withheld in the discretion of
Bank unless otherwise specified herein.

          10.11 Participations. Bank shall have the right to enter into one or
more participation with other lenders with respect to the Indebtedness. Upon
prior notice to Borrower of such participation, Borrower shall thereafter
furnish to such participant any information furnished by Borrower to Bank
pursuant to the terms of the Loan Documents. Nothing in this Agreement or any
other Loan Document shall prohibit Bank from pledging or assigning this
Agreement and Bank's rights under any of the other Loan Documents, including
collateral therefor, to any Federal Reserve Bank in accordance with applicable
law.

          10.12. Dealings with Multiple Borrowers. If more than one Person is
named as Borrower hereunder, all Indebtedness, representations, warranties,
covenants, agreements and indemnities set forth in the Loan Documents to which
such Person is a party shall be joint and several. Any and all references to
Borrower (regardless of whether preceded by the term a, any, each of, all,
and/or, or any other similar term) shall be deemed to refer to each and every
(and/or any one or all) parties constituting a Borrower, individually and/or in
the aggregate. Bank shall have the right to deal with any individual of any
Borrower with regard to all matters concerning the rights and obligations of
Bank hereunder and pursuant to applicable law with regard to the transactions
contemplated under the Loan Documents. All actions or inactions of the officers,
managers, members and/or agents of any Borrower with regard to the transactions
contemplated under the Loan Documents shall be deemed with full authority and
binding upon all Borrowers hereunder. Each Borrower hereby appoints each other
Borrower as its true and lawful attorney-in-fact, with full right and power, for
purposes of exercising all rights of such Person hereunder and under applicable
law with regard to the transactions contemplated under the Loan Documents. The
foregoing is a material inducement to the agreement of Bank to enter into the
terms hereof and to consummate the transactions contemplated hereby.

19

--------------------------------------------------------------------------------

          10.13. Waiver of Certain Defenses. To the fullest extent permitted by
applicable law, upon the occurrence of any Event of Default, neither Borrower
nor anyone claiming by or under Borrower will claim or seek to take advantage of
or any other law requiring Bank to attempt to realize upon any Collateral or
collateral of any surety or guarantor, or any appraisement, evaluation, stay,
extension, homestead, redemption or exemption laws now or hereafter in force in
order to prevent or hinder the enforcement of this Agreement. Borrower, for
itself and all who may at any time claim through or under Borrower, hereby
expressly waives to the fullest extent permitted by law the benefit of all such
laws. All rights of Bank and all obligations of Borrower hereunder shall be
absolute and unconditional irrespective of (i) any change in the time, manner or
place of payment of, or any other term of, all or any of the Indebtedness, or
any other amendment or waiver of or any consent to any departure from any
provision of the Loan Documents, (ii) any exchange, release or non-perfection of
any other collateral given as security for the Indebtedness, or any release or
amendment or waiver of or consent to departure from any guaranty for all or any
of the Indebtedness, or (iii) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, Borrower or any third
party, other than payment and performance in full of the Indebtedness.

          10.14. Integration. This Agreement and the other Loan Documents
constitute the sole agreement of the parties with respect to the subject matter
hereof and thereof and supersede all oral negotiations and prior writings with
respect to the subject matter hereof and thereof.

          10.15. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF
THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY
JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY
BETWEEN OR AMONG THEM (A "DISPUTE") THAT MAY ARISE OUT OF OR BE IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE INDEBTEDNESS AND OBLIGATIONS EVIDENCED
HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE
LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2)
PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY
RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE
IN THE FUTURE IN CONNECTION WITH ANY DISPUTE, WHETHER THE DISPUTE IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.

          10.16 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ENTER INTO
AND ACCEPT THIS AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF
SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF
DISPUTES BETWEEN THE PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR
BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.

          10.17. Other Provisions. Any other or additional terms and conditions
set forth in Exhibit 10.17 (if any) are hereby incorporated herein.

[ Signatures on Next Page]

20

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

HSBC Bank USA, National Association

    By____/s/ Thomas J. Sweeney ______________________  Name:  Thomas J.
Sweeney  Its:  Vice President      Intelligroup, Inc.      By_______/s/ Alok
Bajpai___________________________  Name:  Alok Bajpai  Its:  CFO, Treasurer and
Secretary      Empower, Inc.      By_____/s/ Alok
Bajpai_____________________________  Name:  Alok Bajpai  Its:  Treasurer and
Secretary 


21

--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

Exhibit  Section Reference  Title   1  1  ("Definitions")   Definitions   1.1A 
1.1  ("Collateral")   Additional Collateral   1.1B  1.1  ("Eligible Accounts") 
 Ineligible Accounts   1.1C  1.1  ("Permitted Debt")   Permitted Debt   1.1D 
1.1  ("Permitted Liens")   Permitted Liens   4.3  4.3  ("Financial Condition") 
 Contingent Liabilities   4.4  4.4  ("Litigation")   Litigation   4.9  4.9 
("Location")   Offices of Borrower   4.14  4.14 ("Subsidiaries")   List of
Subsidiaries   4.15  4.15 ("Environmental")   Environmental Disclosures   4.18 
4.18 ("Names")   Names; Mergers; Acquisitions   4.22  4.22 ("Additional
Representations")   Additional Representations   5.6  5.6 (“Financial
Information”)   Compliance Certificate   6.3  6.3 ("Dividends")   Permitted
Dividends and Distributions  10.15  10.15  ("Other Provisions")   Additional
Terms 


22

--------------------------------------------------------------------------------

EXHIBIT 1

Definitions

1.1 Defined Terms:

     “Accession” has the meaning set forth in the Code.

     "Account" has the meaning set forth in the Code, together with any
guaranties, letters of credit, Letter-of-Credit Right, and other security
therefore, including Supporting Obligations.

     "Account Debtor" means a Person who is obligated under any Account, Chattel
Paper, General Intangible or Instrument.

     "Advance" means an advance of proceeds of the Loan to Borrower pursuant to
this Agreement.

     "Advance Date" means the date on which an Advance is made.

     "Advance Request" means the written request for an Advance under the Loan
as identified in Subsection 2.4(a) hereof.

     "Affiliate" of a Person means (a) any Person directly or indirectly owning
10% or more of the voting stock or rights of such named Person or of which the
named Person owns 10% or more of such voting stock or rights; (b) any Person
controlling, controlled by or under common control with such named Person; (c)
any officer, director or employee of such named Person or any Affiliate of the
named Person; and (d) any family member of the named Person or any Affiliate of
such named Person.

     "Borrowing Base" means at any time the sum of (i) 85% of the total amount
of Eligible Accounts, plus (ii) the lesser of (a) 50% of the total amount of
Eligible Unbilled Accounts or (b) $2,000,000.00 minus any Reserves.

     "Borrowing Base Certificate" has the meaning set forth in Subsection
5.6.(a).

     "Business Day" means a weekday on which commercial banks are open for
business in Parsippany, New Jersey.

     "Chattel Paper" has the meaning set forth in the Code, including Electronic
Chattel Paper, together with any guaranties, letters of credit, Letter-of-Credit
Right, and other security therefore, including Supporting Obligations.

     "Code" means the Uniform Commercial Code, as presently and hereafter
enacted in the Jurisdiction. Any term used in this Agreement and in any
financing statement filed in connection herewith which is defined in the Code
and not otherwise defined in this Agreement or in any other Loan Document has
the meaning given to the term in the Code.

1

--------------------------------------------------------------------------------

     "Collateral" means all property of Borrower, wherever located and whether
now owned by Borrower or hereafter acquired, including but not limited to: (a)
all Inventory; (b) all General Intangibles; (c) all Accounts; (d) all Chattel
Paper; (e) all Instruments and Documents and any other instrument or intangible
representing payment for goods or services; (f) all Equipment; (g) all
Investment Property; (h) all Deposit Accounts and funds on deposit therein,
including but not limited to the Collections Account or funds otherwise on
deposit with or under the control of Bank or its agents or correspondents;(i)
all Fixtures; and all parts, replacements, substitutions, profits, products,
Accessions and cash and non-cash proceeds and Supporting Obligations of any of
the foregoing (including insurance proceeds payable by reason of loss or damage
thereto) in any form and wherever located. The foregoing fixtures collateral is
located at or affixed to the real property know as 499 Thornall Street, Edison,
New Jersey. Collateral shall include all written or electronically recorded
books and records relating to any such Collateral and other rights relating
thereto. Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest granted hereunder attach to (a) any
lease, license, contract, property rights or agreement to which Borrower is a
party or any of its rights or interests thereunder if and for so long as the
grant of such security interest shall constitute or result in (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
Borrower therein or (ii) in a breach or termination pursuant to the terms of, or
a default under, any such lease, license, contract property rights or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity); provided, however,
that the Collateral shall include and such security interest shall attach
immediately at such time as the condition causing such abandonment, invalidation
or unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (i) or
(ii) above; (b) the outstanding capital stock of a foreign entity in excess of
65% of the capital stock of such foreign entity; and (c) motor vehicles and
other assets evidenced by certificates of title.

     "Collections Account" means the controlled disbursement account maintained
by Borrower at Bank to which collections, deposits and other payments on or with
respect to Collateral may be made pursuant to the terms hereof, to which only
Bank shall have access.

     "Debt" means all liabilities of a Person as determined under GAAP and all
obligations which such Person has guaranteed or endorsed or is otherwise
secondarily or jointly liable for, and shall include, without limitation (a) all
obligations for borrowed money or purchased assets, (b) obligations secured by
assets whether or not any personal liability exists, (c) the capitalized amount
of any capital or finance lease obligations, (d) the unfunded portion of pension
or benefit plans or other similar liabilities, (e) obligations as a general
partner, (f) contingent obligations pursuant to guaranties, endorsements,
letters of credit and other secondary liabilities, (g) obligations for deposits,
and (h) obligations under swap agreements, as defined in 11 U.S. C. §101.

     "Default Rate" means the highest lawful rate of interest per annum
specified in any Note to apply after a default under such Note or, if no such
rate is specified, a rate equal to the lesser of (a) the Prime Rate plus three
percent (3%) per annum and (b) the highest rate of interest allowed by law.

     “Deposit Account” has the meaning set forth in the Code.

     "Dispute" has the meaning set forth in Section 10.15.

     “Electronic Chattel Paper” has the meaning set forth in the Code.

2

--------------------------------------------------------------------------------

     "Eligible Accounts" means all Accounts evidenced by an invoice (valued at
the face amount of such invoice, less maximum discounts, credits and allowances
which may be taken by Account Debtors on such Accounts, and net of any sales
tax, finance charges or late payment charges or included in the invoiced amount)
created or acquired by Borrower arising from the provision of certain services
in Borrower's ordinary course of business (as approved by Bank) in which Bank
has a first priority, perfected security interest (subject only to Permitted
Liens), but excluding (a) Accounts outstanding for longer than the sooner of (i)
ninety (90) days from the date of original invoice or (ii) sixty (60) days from
the original due date; (b) all Accounts owed by an Account Debtor if more than
fifty percent (50%) of the Accounts owed by such Account Debtor to Borrower are
deemed ineligible hereunder; (c) Accounts owing from any Affiliate of Borrower;
(d) Accounts owed by a creditor of Borrower to the extent of the amount of the
indebtedness of Borrower to such creditor; (e) Accounts which are in dispute or
subject to any counterclaim, contra-account or offset to the extent of such
dispute, counterclaim, contra-account or offset; (f) Accounts owing by any
Account Debtor which is not Solvent; (g) Accounts arising from a sale on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment or
similar basis or which is subject to repurchase, return, rejection,
repossession, loss or damage; (h) Accounts owed by an Account Debtor located
outside of the continental United States of America, unless in Bank's sole and
absolute discretion, such Account is supported by a letter of credit or credit
insurance assigned to Bank and which is issued by a financial institution and in
an amount which is acceptable to Bank in its reasonable discretion,; (i)
Accounts owed by the United States of America or other governmental or
quasi-governmental unit to the extent Borrower fails to comply with any
applicable requirement to properly assign any such Account or (k) Accounts
evidenced by a note or other Instrument or Chattel Paper or reduced to judgment;
(l) Accounts for which the total of all Accounts from an Account Debtor
(together with the Affiliates of the Account Debtor) exceed ten percent (10%) of
the total Accounts of Borrower (to the extent of such excess); (m) Accounts
which, by contract, subrogation, mechanics' lien laws or otherwise, are subject
to claims by Borrower's creditors or other third parties or which are owed by
Account Debtors as to whom any creditor of Borrower (including any bonding
company) has lien or retainage rights; (n) Accounts of the type described in
Exhibit 1.1B (if any) and any and all other Accounts the validity,
collectibility, or amount of which is determined in good faith by Borrower to be
doubtful; (o) Accounts owed by an Account Debtor which is located in a
jurisdiction where Borrower is required to qualify to transact business or to
file reports, unless Borrower has so qualified or filed; (p) Accounts owed by an
Account Debtor who disputes the liability therefor to the extent of such
disputer; (q) Accounts owed by an Account Debtor that shall be the subject of
any proceeding of the type described in Section 8.1(e) or (f); and (r) any other
Account which Bank otherwise in its sole and absolute discretion deems to be
ineligible. For purposes of determining the eligibility of Accounts owing from
any Account Debtor, the gross amount of Accounts which exceed the aging
limitations set forth above shall not be reduced by any credit due such Account
Debtor by Borrower which is outstanding for longer than the earlier of (i)
ninety (90) days from the date of original invoice or sixty (60)]days from the
original due date. No Account shall be an Eligible Account if any
representation, warranty or covenant herein relating thereto shall be untrue,
misleading or in default. Bank may determine, on a daily basis, whether any
Account constitutes an Eligible Account, and if an Eligible Account subsequently
becomes ineligible its ineligibility shall be immediate.

     "Eligible Unbilled Accounts" means, as defined under GAAP, Accounts arising
from services provided which are billed subsequent to the period end in
accordance with the contract terms for such services. All unbilled amounts are
expected to be billed and collected within the following 12 months

     "Environmental Laws" means, collectively the following acts and laws, as
amended: the Comprehensive Environmental Response, Compensation and Liability
Act of 1980; the Superfund Amendments and Reauthorization Act of 1986; the
Resource Conservation and Recovery Act; the Toxic Substances Act; the Clean
Water Act; the Clean Air Act; the Oil Pollution and Hazardous Substances Control
Act of 1978; and any other "Superfund" or "Superlien" law or any other federal,
state or local statute, law, ordinance, code, rule, regulation, order or decree
relating to, or imposing liability or standards of conduct concerning, any
hazardous, toxic or dangerous waste, substance or material, as now or at any
time hereafter in effect.

     "Equipment" has the meaning set forth in the Code.

     "Event of Default" means any event specified as such in Section 8.1 hereof
("Events of Default"), provided that there shall have been satisfied any
requirement in connection with such event for the giving of notice or the lapse
of time, or both; "Default" or "default" means any of such events, whether or
not any such requirement for the giving of notice or the lapse of time or the
happening of any further condition, event or act shall have been satisfied.

     “Fixtures” has the meaning set forth in the Code.

     "GAAP" means generally accepted accounting principles as in effect in the
Unites States from time to time.

3

--------------------------------------------------------------------------------

     "General Intangibles" has the meaning set forth in the Code, together with
any guaranties, letters of credit, Letter-of-Credit Right, and other security
therefore, including Supporting Obligations.

     "Indebtedness" means all obligations now or hereafter owed to Bank or any
affiliate of Bank by Borrower, whether related or unrelated to the Loan,
including, without limitation, amounts owed or to be owed under the terms of the
Loan Documents, or arising out of the transactions described therein, including,
without limitation, the Loan, sums advanced to pay overdrafts on any account
maintained by Borrower with Bank, reimbursement obligations for outstanding
letters of credit or banker's acceptances issued for the account of Borrower or
its Subsidiaries, amounts paid by Bank under letters of credit or drafts
accepted by Bank for the account of Borrower or its Subsidiaries, together with
all interest accruing thereon, all existing and future obligations under any
swap agreements as defined in 11 U.S.C.§101 between Bank or any affiliate of
Bank and Borrower whenever executed, all fees, all costs of collection,
attorneys' fees and expenses of or advances by Bank which Bank pays or incurs in
discharge of obligations of Borrower or to inspect, repossess, protect,
preserve, store or dispose of any Collateral, whether such amounts are now due
or hereafter become due, direct or indirect and whether such amounts due are
from time to time reduced or entirely extinguished and thereafter re-incurred.

     “Instrument” has the meaning set forth in the Code.

     “Interest Period” shall have the meaning set forth in the Note

     "Inventory" has the meaning set forth in the Code.

     “Investment Property” has the meaning set forth in the Code.

     "Item" means any "item" as defined in Section 4-104 of the Code, and shall
also mean and include checks, drafts, money orders or other media of payment.

     “Jurisdiction” means the State of New Jersey.

     “Letter-of-Credit Right” has the meaning set forth in the Code.

     “LIBOR Rate” shall have the meaning set forth in the Note.

     "Lien" means any mortgage, pledge, statutory lien or other lien arising by
operation of law, security interest, trust arrangement, security deed, financing
lease, collateral assignment or other encumbrance, conditional sale or title
retention agreement, or any other interest in property designed to secure the
repayment of Indebtedness, whether arising by agreement or under any statute or
law or otherwise.

     "Loan" means the revolving credit facility identified in Section 2.1
hereof.

     "Loan Documents" means this Agreement, any other Security Agreement, any
Note, any Pledge Agreement, the Advance Requests, Borrowing Base Certificates,
UCC-1 financing statements and all other documents and instruments now or
hereafter evidencing, describing, guaranteeing or securing the Indebtedness
contemplated hereby or delivered in connection herewith, as they may be
modified, amended, extended, renewed or substituted from time to time, but does
not include swap agreements (as defined in 11 U.S.C. § 101) .

     "Material Adverse Effect" means any (i) material adverse effect upon the
validity, performance or enforceability of any of the Loan Documents or any of
the transactions contemplated hereby or thereby, (ii) material adverse effect
upon the properties, business, or condition (financial or otherwise) of Borrower
and/or any other Person obligated under any of the Loan Documents, or (iii)
material adverse effect upon the ability of Borrower or any other Person to
fulfill any obligation under any of the Loan Documents.

     "Maximum Loan Amount" means $10,000,000.

4

--------------------------------------------------------------------------------

     "Note" shall have the meaning set forth in Section 2.2 and any other
promissory note now or hereafter evidencing any Indebtedness, and all
modifications, extensions and renewals thereof.

     "Permitted Debt" means (a) the Indebtedness; and (b) any other Debt listed
on Exhibit 1.1C hereto (if any) and any extensions, renewals, replacements,
modifications and refundings of any such Debt if, and to the extent, permitted
by Exhibit 1.1C; provided, however, that the aggregate amount of such Debt may
not exceed $1,000,000.00.

     "Permitted Liens" means (a) Liens securing the Indebtedness; (b) Liens for
taxes and other statutory Liens, landlord's Liens and similar Liens arising out
of operation of law (provided they are subordinate to Bank's Liens on the
Collateral) so long as the obligations secured thereby are not past due or are
being contested and the proceedings contesting such obligations have the effect
of preventing the forfeiture or sale of the property subject to such Lien; (c)
Liens described on Exhibit 1.1D hereto (if any), provided, however, that no debt
not now secured by such Liens shall become secured by such Liens hereafter and
such Liens shall not encumber any other assets.

     "Person" means any natural person, corporation, unincorporated
organization, trust, joint-stock company, joint venture, association, company,
limited or general partnership, limited liability company, any government or any
agency or political subdivision of any government, or any other entity or
organization.

     “Pledge Documents” means a Pledge Agreement, duly endorsed stock
certificate or such other documents as may be required to evidence, confirm or
secure a pledge of stock in accordance with a Pledge Agreement.

     "Prime Rate" shall have the meaning set forth in the Note.

     "Projections" means Borrower's forecasted consolidated and consolidating
(i) balance sheets, (ii) profit and loss statements, (iii) cash flow statements,
and (iv) capitalization statements, all prepared on a month by month basis and
on a consistent basis with Borrower's historical financial statements, together
with appropriate supporting details and a statement of underlying assumptions.

     "Regulated Materials" means any hazardous, toxic or dangerous waste,
substance or material, the generation, handling, storage, disposal, treatment or
emission of which is subject to any Environmental Law.

     “Reserves” means such amounts as may be reasonably required by Bank at any
time and from time to time in Bank’s reasonable discretion without prior notice
to Borrower, to reserve against Borrower’s obligations to Bank or its affiliates
or any other obligations by Borrower, whether direct or contingent.

     "Revolving Credit Period" means the period from and including the date of
this Agreement to but not including the Termination Date.

     "Security Agreement" means this Agreement as it relates to a security
interest in the Collateral, and any other mortgage instrument, security
agreement or similar instrument now or hereafter executed by Borrower or other
Person granting Bank a security interest in any Collateral to secure the
Indebtedness.

     "Solvent" means, as to any Person, that such Person has capital sufficient
to carry on its business and transactions in which it is currently engaged and
all business and transactions in which it is about to engage, is able to pay its
debts as they mature, and has assets having a fair valuation greater than its
liabilities, at fair valuation.

5

--------------------------------------------------------------------------------

     "Subsidiary" means any corporation, partnership or other entity in which
Borrower, directly or indirectly, owns more than fifty percent (50%) of the
stock, capital or income interests, or other beneficial interests, or which is
effectively controlled by such Person.

     “Supporting Obligation” has the meaning set forth in the Code.

     "Termination Date" means three (3) years from the date of this Agreement,
or May 21, 2011.

     “Yield Maintenance Fee” shall have the meaning set forth in the Note.

1.2. Financial Terms. All financial terms used herein shall have the meanings
assigned to them under GAAP unless another meaning shall be specified.

6

--------------------------------------------------------------------------------

EXHIBIT 1.1A

Additional Collateral

NONE

1

--------------------------------------------------------------------------------

EXHIBIT 1.1B

Additional Ineligible Accounts

NONE.

1

--------------------------------------------------------------------------------

EXHIBIT 1.1C

Permitted Debt

     The following shall be additional Permitted Debt, provided that in no event
shall the aggregate of all Permitted Debt, as set forth in items 1 through 12
below, exceed $1,000,000.00 at any time during the term of the Loan:

     1. Debt incurred to purchase Equipment, provided that the amount of such
debt shall not at any time exceed the purchase price of the Equipment purchased.

     2. Debt payable to suppliers and other trade creditors in the ordinary
course of business on ordinary and customary trade terms and which is not past
due.

     3. Debt of any Subsidiary to Borrower or another Subsidiary.

     4. Endorsement of checks for collection in the ordinary course of business.

     5. Debt of any Borrower to another Borrower.

     6. Debt of any Subsidiary of Borrower to any Borrower.

     7. Debt of any Borrower to any Subsidiary of Borrower.

     8. Purchase money Indebtedness, including Capitalized Lease Obligations

     9. Deferred taxes and other expenses incurred in the ordinary course of
Borrower’s business;

     10. Operational expenses which are included on a balance sheet as
liabilities pursuant to GAAP, and which are incurred in the ordinary course of
Borrower’s business;

     11. Debt arising under operating leases, and

     12. Other Indebtedness existing on the Closing Date and listed in the most
recent financial statement delivered to Lender or otherwise disclosed to Lender
in writing prior to the Closing Date.

1

--------------------------------------------------------------------------------

EXHIBIT 1.1D

Permitted Liens

     The following shall be additional Permitted Liens:

     1. Deposits made in the ordinary course of business in connection with
workers' compensation, unemployment insurance, social security and similar laws.

     2. Attachment, judgment and other similar non-tax Liens arising in
connection with court proceedings but only if and for so long as (a) the
execution or enforcement of such Liens is and continues to be effectively stayed
and bonded on appeal, (b) the validity and/or amount of the claims secured
thereby are being actively contested in good faith by appropriate legal
proceedings and (c) such Liens do not, in the aggregate, materially detract from
the value of the assets of the Person whose assets are subject to such Lien or
materially impair the use thereof in the operation of such Person's business.

     3. Liens securing Permitted Debt incurred solely for the purpose of
financing the acquisition of Equipment, provided that such Lien does not secure
more than the purchase price of such Equipment and does not encumber property
other than the purchased property.

1

--------------------------------------------------------------------------------

EXHIBIT 4.3

Contingent Liabilities

NONE.

1

--------------------------------------------------------------------------------

EXHIBIT 4.4

Litigation

Indus Partners v. Intelligroup, Inc.

1

--------------------------------------------------------------------------------

EXHIBIT 4.9

Offices of Borrower

499 Thornall Street, 11th floor, Edison, NJ 08837

1

--------------------------------------------------------------------------------

EXHIBIT 4.14

List of Subsidiaries

Intelligroup Asia Private, Ltd., a corporation formed pursuant to the laws of
India

Intelligroup Europe Limited, a corporation formed pursuant to the laws of the
United Kingdom

Intelligroup Japan Co., Ltd. a corporation formed pursuant to the laws of Japan

Intelligroup Nordic A/S a corporation formed pursuant to the laws of Denmark

1

--------------------------------------------------------------------------------

EXHIBIT 4.15

Environmental Disclosures

NONE.

1

--------------------------------------------------------------------------------

EXHIBIT 4.18

Names; Mergers; Acquisitions

Empower, Inc. uses the name “Empower Solutions” in certain markets

1

--------------------------------------------------------------------------------

EXHIBIT 4.22

Additional Representations

None.

1

--------------------------------------------------------------------------------

EXHIBIT 5.6

COMPLIANCE CERTIFICATE

To: HSBC Bank USA, National Association (the “Bank”)

The undersigned, on behalf of INTELLIGROUP, INC. and EMPOWER, INC.
(collectively, the “Borrower”), hereby certifies to the Bank that: (i) he is an
officer authorized to execute and deliver this certificate on behalf of the
Borrower, and is familiar with the business and financial condition of the
Borrower; (ii) the financial statements delivered with this Certificate fairly
present in all material respects the combined results of operations and
financial condition of the Borrower; and (iii) to the best of my knowledge and
belief, after reasonable investigation, each of the following statements is true
and correct as of the date hereof: (a) no Event of Default, or event which with
the giving of notice, passage of time, or both, would constitute and Event of
Default, has occurred or is continuing, (b) no material adverse change in the
financial condition of the Borrower has occurred or is continuing, and (c) the
attached annexations, which are hereby incorporated herein by reference, are
accurate, true and correct, and do not fail to state any material fact known (or
should have been known) to the Borrower which would, but for the lapse of time,
make any such statement or calculation false in any respect.

Date: ___________________

Signature (for each Borrower)    Printed Name    Title 


INSTRUCTIONS: IN ACCORDANCE WITH THE TERMS OF THAT CERTAIN REVOLVING CREDIT AND
SECURITY AGREEMENT BETWEEN THE BORROWER AND THE BANK (TO WHICH THIS ORIGINAL
FORM OF COMPLIANCE CERTIFICATE IS ATTACHED AS EXHIBIT 5.6 (THE “LOAN
AGREEMENT”)), THIS COMPLIANCE CERTIFICATE AND THE ATTACHED ANNEXATIONS MUST BE
COMPLETED BY YOU.

1

--------------------------------------------------------------------------------

LEVERAGE RATIO
ANNEX TO COMPLIANCE CERTIFICATE
(Exhibit 5.6 to Loan Agreement)

Borrower’s “Leverage Ratio” shall not be greater than 2.50 to 1.00

For purposes hereof, “Leverage Ratio” shall mean the ratio of all Funded Debt to
EBITDA. "Funded Debt" shall mean, as applied to any person, the sum of all
indebtedness for borrowed money (including, without limitation, capital lease
obligations, subordinated debt, and issued letters of credit) or evidenced by a
note, bond, debenture or similar instrument of that person as determined in
accordance with GAAP and on a trailing four quarter basis (in each case, the
ratio shall be determined on the day indicated or as of the last day of the
period indicated for the four quarter period ending on such day).

As of ____________________ (insert measuring end date) for the prior trailing
four quarter period:

(a) total Funded Debt for borrowed money   $____________ net after-tax income
$____________ taxes (+) $____________ interest (+) $____________ depreciation
(+) $____________ amortization (+) $____________ other non-cash charges (+)
$____________   (b) EBITDA (=) $____________


Funded Debt to EBITDA Ratio (a/b) _____________ to

In Compliance?     Yes/No

1

--------------------------------------------------------------------------------

FIXED CHARGE COVERAGE RATIO
ANNEX TO COMPLIANCE CERTIFICATE
(Exhibit 5.6 to Loan Agreement)

Borrower’s "Fixed Charge Coverage Ratio" shall be not less than 1.20 to 1.00 on
a combined basis. For purposes hereof, "Fixed Charge Coverage Ratio" shall have
the meaning given to such term in the Loan Agreement.

As of _________________ (insert quarterly end date):

Net after-tax income $_______________

taxes (+) $_______________

interest expense(+) $_______________

depreciation (+) $_______________

amortization (+) $_______________

(a) Total EBITDA (=) $_______________

payments of principal on indebtedness other than the Loan (+) $_______________

taxes paid in cash (+) $_______________

interest expense (+) $_______________

capital lease obligations (+) $_______________

dividends and distributions paid (+) $_______________

unfunded capital expenditures (+) $_______________

(b) Total fixed charges (=) $_______________

Fixed Charge Coverage Ratio (a/b) __________ to 1.

In Compliance?     Yes / No

2

--------------------------------------------------------------------------------

POSITIVE NET INCOME
ANNEX TO COMPLIANCE CERTIFICATE
(Exhibit 5.6 to Loan Agreement)

     Borrower shall maintain a positive net income on an annual consolidated
basis tested quarterly on a rolling trailing four quarter basis.

     As of_________________ (insert quarterly end date)

     Quarterly net income $__________________________


In Compliance?     Yes / No

--------------------------------------------------------------------------------

EXHIBIT 6.3

Permitted Dividends and Distributions

NONE.

--------------------------------------------------------------------------------

EXHIBIT 10.17

Additional Terms

1. Post Closing Obligations:

     (a) Within ninety (90) days from the date of this Agreement, Borrower shall
provide Bank with an Opinion of Counsel satisfactory to Bank as to each of the
foreign Subsidiaries of Borrower listed on Exhibit 4.14 and the Pledge
Documents, pledging 65% of the stock of each foreign Subsidiary.

     (b) Within ninety (90) days from the date of this Agreement, Borrower shall
provide Bank with the following, as to each of the foreign Subsidiaries of
Borrower listed on Exhibit 4.14: (i) a certificate of good standing, or similar
document; (ii) a corporate resolution, or similar document; (iii) a Secretary’s
Certificate, or similar document; (iv) a certified copy of the Certificate of
Incorporation; and (v) bylaws, or similar document.

     (c) Within five (5) business days from the date of this Agreement, Borrower
shall provide Bank with original executed, properly acknowledged signature pages
for all of the Loan Documents, Organizational documents of Borrower and any and
all other documents executed in connection with the Loan.

     (d) Within five (5) business days from the date of this Agreement, Borrower
shall provide Bank with a certified copy of the Certificate of Incorporation for
each Borrower.

     (e) Within two (2) business days from the date of this Agreement, Borrower
shall provide Bank with an original fully executed Landlord Waiver and Agreement
and original insurance certificate(s).

     (f) Borrower shall provide Bank with such additional assurances as may be
requested by Bank subsequent to Bank’s receipt and review of each of the
requirements set forth in Section 1(a) through 1(e) of this Exhibit 10.17.

2. Payment of Additional Costs: In the event that Bank incurs any cost, fee,
expense or charge of any kind, including reasonable attorneys fees,
(collectively “Costs”) (a) as a result of Bank’s or Borrower’s obligations
pursuant to the Payoff Letter from Steel City Capital Funding dated May 21,
2008, or the PNC Blocked Account Agreement dated May 22, 2008; or (b) in
connection with the Post Closing Obligations set forth at Section 1 of this
Exhibit 10.17, Borrower shall immediately reimburse Bank for all such Costs upon
demand by Bank. Borrower’s failure to reimburse Bank for the Costs, upon demand,
shall be an Event of Default hereunder and Bank, at its option, in addition to
the remedies available to Bank at Section 8.2.

--------------------------------------------------------------------------------